—Judgment unanimously affirmed. Memorandum: The hearing court properly concluded that the showup identification procedure used in this case was not unduly suggestive. Showup identifications are permissible when conducted proximate in time and place to the alleged crime and to defendant’s detention (see, People v Shippens, 136 AD2d 944, lv denied 71 NY2d 1033; see also, People v Duuvon, 77 NY2d 541; People v Love, 57 NY2d 1023, 1024; People v Smith, 38 NY2d 882, affg 46 AD2d 639). The fact that the complainant knew that the police were bringing a suspect to his home does not itself render the procedure unduly suggestive. Defendant was identified in the parking area of complainant’s home shortly after he accosted the complainant and directly after his detention by the police. The suppression court’s finding that the procedure was not unduly suggestive is fully supported by the record (see, People v James, 110 AD2d 1037; People v Cole, 100 AD2d 442, 445-446; see also, People v Shippens, supra; People v Perez, 123 AD2d 889, lv denied 69 NY2d 831).
We also reject defendant’s contention that he was denied a fair trial by improper implicit bolstering. This argument has not been preserved for review (see, CPL 470.05 [2]), and the error, if any, must be deemed harmless in light of the strong identification testimony offered by the complainant (see, People v Johnson, 57 NY2d 969; People v Cabbie, 171 AD2d 517; *1038People v Berni, 134 AD2d 436, lv denied 70 NY2d 952; People v Hall, 82 AD2d 838).
Finally, defendant’s contention that he should have a new trial because the court conducted a Sandoval hearing in his absence is unpreserved and, in any event, lacks merit in the absence of any allegation of prejudice (see, People v Favor, 172 AD2d 1052; People v Dunbar, 172 AD2d 1006). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.— Grand Larceny, 4th Degree.) Present—Dillon, P. J., Callahan, Boomer, Balio and Lowery, JJ.